TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00308-CV



                                     Bart Debrock, Appellant

                                                 v.

                                    Marlies Debrock, Appellee




              FROM THE 155TH DISTRICT COURT OF FAYETTE COUNTY
      NO. 2018V-036, THE HONORABLE JEFF R. STEINHAUSER, JUDGE PRESIDING



                                            ORDER

PER CURIAM

                Appellant Bart Debrock has filed a motion for emergency relief seeking to stay

two provisions of the trial court’s August 12, 2021 temporary orders pending appeal, which were

issued after Bart filed his notice of appeal of the trial court’s final decree of divorce. 1 See

Tex. Fam. Code § 6.709(l). To preserve the status quo while the Court considers the motion for

emergency relief, pending further order of this Court, we temporarily order that the following

two provisions of the August 12, 2021 temporary orders are stayed: (1) the trial court’s order that

Bart pay appellee Marlies Debrock temporary spousal support in the amount of $3,500 per

month, and (2) the trial court’s order that Bart pay “reasonable interim attorney’s fees and

expenses” before the conclusion of the appeal to Marlies’s attorneys Joe D. Milner, in the

amount of $4,500 (due and payable on August 31, 2021); Mary Gunn, in the amount of $2,500


       1   Because the parties share the same last name, we refer to them by their first names.
(due and payable on August 31, 2021); and Gracie W. Shepherd, in the amount of $9,500 (due

and payable on August 16, 2021). The Court notes that Bart has not superseded the final divorce

decree, and thus, he is currently required to pay spousal maintenance in the amount of $3,500 per

month, beginning April 1, 2021, for a period of seven years. The Court requests that the parties

file supplemental briefing on or before October 25, 2021, to inform the Court how the non-

superseded spousal-maintenance payment relates to the temporary spousal support awarded in

the temporary orders.

              It is ordered on October 14, 2021.



Before Chief Justice Byrne, Justices Triana and Kelly